Citation Nr: 0524399	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the right hand. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the left hand. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the right elbow. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of the left elbow. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
November 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which found that new and material 
evidence had not been submitted to reopen the veteran's 
claims of entitlement to service connection for degenerative 
arthritis of the hands and elbows as well as for a low back 
condition.  


FINDINGS OF FACT

1.  The VA has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  An unappealed August 2002 rating decision found that new 
and material evidence had not been submitted to reopen the 
veteran's claims of entitlement to service connection for 
arthritis of the hands and elbows.

3.  The evidence received since the August 2002 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims of 
entitlement to service connection for degenerative arthritis 
of the hands and elbows.  

4.  An unappealed February 1995 rating decision denied 
service connection for a low back condition.  

5.  The evidence received since the February 1995 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a back disorder.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision which found that new and 
material evidence had not been submitted to reopen the 
veteran's claims of entitlement to service connection for 
arthritis of the hands and elbows is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The additional evidence presented since the August 2002 
rating decision is not new and material, and the claims for 
service connection for degenerative arthritis of the hands 
and elbows have not been reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156, 
3.159 (2004).  

3.  The February 1995 rating decision which denied service 
connection for a low back condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

4.  The additional evidence presented since the February 1995 
rating decision is not new and material, and the claim for 
service connection for a low back disorder is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R 
§§ 3.102, 3.156, 3.159 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for arthritis of 
the hands and elbows as well as for a low back disorder.  
However, the Board must first determine whether new and 
material evidence has been submitted to reopen his claims 
since final decisions by the RO.  In the interest of clarity, 
the Board will initially discuss whether the issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a letter by the RO 
dated in July 2003, a rating decision dated in September 
2003, and a statement of the case (SOC) issued in March 2004.  
As a whole, these documents satisfy the notice requirements 
of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the July 
2003 letter by the RO provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  With respect 
to the issues of whether new and material evidence has been 
submitted to reopen the veteran's claims for service 
connection, the VCAA appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A. § 5108 before 
the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Degenerative Arthritis of the Hands 
and Elbows

The veteran is ultimately seeking service connection for 
arthritis of the hands and elbows.  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

In this case, the veteran initially filed a claim of 
entitlement to service connection for arthritis in December 
1990.  However, the veteran's claim did not specify which 
joints involved arthritis.  The RO denied the veteran's claim 
in an unappealed January 1991 rating decision.  The RO noted 
that the veteran's service medical records made no reference 
to arthritis.  Indeed, a review of the veteran's service 
medical records are silent for any complaint, treatment, or 
finding pertaining to either hand or elbow.  The veteran was 
notified of the January 1991 rating decision and of his 
appellate rights in a letter dated that same month; however, 
he did not seek appellate review within one year of 
notification.  

In July 1994, the veteran attempted to reopen his claim of 
entitlement to service connection for arthritis.  In an 
August 1994 letter, the RO explained that his claim had been 
denied in January 1991 and that he must furnish new and 
material evidence before it could reconsider his claim.  The 
RO explained what evidence was required and that he had 60 
days to submit any additional evidence in support of his 
claim.  After the veteran failed to respond, the RO issued a 
letter in November 1994 in which it explained that, since no 
new and material evidence had been submitted for 
reconsideration, the previous denial remained unchanged. 

The veteran attempted to reopen his claim in May 2001, at 
which time he asserted that he suffered from arthritis in 
multiple joints, including both hands and elbows.  Evidence 
submitted since the January 1991 rating decision included a 
March 1990 VA examination report, which noted the veteran's 
complaints of joint pain in his hands since 1972.  A physical 
examination revealed hypertrophy of both the proximal and 
distal interphalangeal joints involving both hands with 
moderately severe Heberden's nodes.  Slight flexion 
contracture of the proximal interphalangeal (PIP) joint were 
also present.  X-rays of the elbows revealed degenerative 
changes with calcification in the triceps tendon insertion 
and a possible free fragment within the left radiohumeral 
joint.  X-rays of the hands were not performed.  The 
radiologist's impression was degenerative changes of multiple 
joints suggestive of early degenerative joint disease.  It 
was also noted that gout or CPPD with possible intra-arterial 
calcifications should be considered.  

Evidence also included VA outpatient treatment records dated 
from 1981 to 1991.  A March 1990 entry noted that the veteran 
had multiple joint pain with compatible degenerative 
arthritis.  However, this report failed to mention which 
joints were involved or the date of onset.  In addition, a 
January 2001 medical records from S.H., M.D., noted the 
veteran's history of degenerative arthritis of multiple 
joints, including the veteran's hands. 

In a January 2002 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claims of entitlement to service connection for 
degenerative arthritis of the hands and elbows.  The RO found 
that the newly submitted evidence did not establish that the 
veteran incurred arthritis in either hand or elbow as a 
result of service.  The veteran was notified of the January 
2002 rating decision and of his appellate rights in a letter 
dated that same month, but did not seek appellate review 
within one year of notification.  

In a VA Form 21-4138 (Statement in Support of Claim) filed in 
May 2002, the veteran stated that he would like to refile a 
claim for service connection for arthritis.  The veteran 
submitted medical records from I.J., M.D., none of which 
referred to arthritis or joint pain.  In an August 2002 
rating decision, the RO held that the claim for service 
connection for arthritis remained denied because new and 
material evidence has not been submitted.  The veteran was 
notified of the August 2002 rating decision and of his 
appellate rights in a letter dated that same month, but did 
not seek appellate review within one year of notification.  
Therefore, the August 2002 rating decision is final and not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In June 2003, the veteran filed a statement in which he 
requested that his claims for service connection for 
arthritis of the hands and elbows be reopened.  Under VA law 
and regulation, if new and material evidence is presented or 
secured with respect to a final decision, the Secretary shall 
reopen and review the former disposition of that claim.  See 
38 U.S.C.A. § 5108.  When a claim to reopen is presented, a 
two-step analysis is performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a) (2004).  New and material evidence cannot 
be cumulative or redundant.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The additional evidence submitted since the final August 2002 
rating decision includes VA outpatient treatment records 
dated in 2003.  A May 2003 record noted the veteran's 
complaints of bilateral hand pain with stiffness in both 
elbows.  A physical examination at that time was normal 
except for some mild limitation of motion of the extremities.  
The diagnostic impression was simply arthralgia.  

These records are new because they were not associated with 
the record at the time of the August 2002 rating decision.  
However, since these records do not show that the veteran has 
arthritis in either hand or elbow as a result of service, 
they are not material to the central issue in this case.  
Accordingly, the Board finds that they are not so significant 
that they must be considered in order to decide the merits of 
the veteran's claim.  38 C.F.R. § 3.156.

The Board has also considered the veteran's own lay 
statements in support of his claims.  The Board emphasizes 
that any statement by the veteran cannot be deemed material 
as defined under 38 C.F.R. § 3.156.  Evidence is probative 
when it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  To be "material" 
existing evidence must, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  The veteran's lay statements fail to meet either 
test.  The Court has held that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Here, the record does not 
reflect that the veteran possesses medical training and 
expertise.

As a whole, the evidence received since the final August 2002 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the appeal is denied.  

III.  Low Back Disorder

The veteran also is seeking service connection for a low back 
disorder.  However, the Board must first determine whether 
new and material evidence has been submitted since a February 
1995 final rating decision.

The veteran initially filed a claim of entitlement to service 
connection for a low back condition in January 1995.  The RO 
denied the veteran's claim in an unappealed February 1995 
rating decision.  The evidence at that time included the 
veteran's service medical records and an October 1991 VA 
examination report.

The veteran's service medical records revealed that he was 
seen for a two-day history of right-sided low back pain in 
October 1970.  However, no findings were shown on physical 
examination.  The diagnostic impression was low back strain.  
The remainder of the veteran's service medical records, 
including a September 1964 separation examination report, 
made no further reference to back problems.  

At his October 1991 VA examination, the veteran reported 
arthritic pain "all over" but made no specific reference to 
his back.  As a result, the veteran's back was not examined.  

In the February 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  The RO concluded that, although the 
veteran was treated for a low back strain in service, it 
apparently resolved with no residual disability shown at the 
time of his separation from active duty.

The veteran was notified of the February 1995 rating decision 
and of his appellate rights in a letter dated that same 
month; however, he did not seek appellate review within one 
year of notification.  Therefore, the February 1995 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In June 2003, the veteran attempted to reopen his claim for 
service connection for a low back disorder.  Therefore, the 
Board must determine whether new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a low back disorder since the final 
February 1995 rating decision.


Since February 1995 the veteran has submitted treatment 
records from Dr. S.H., radiograph records from G.C., M.D., 
and VA outpatient treatment records, none of which show that 
his current low back disorder had its onset either in service 
or during the one-year presumptive period.  

Treatment record from Dr. S.H. dated from 1996 to 2001 were 
reviewed.  In April 1999, the veteran reported a one to two-
month history of pain in both hips and in the right lumbar 
area.  The veteran said he believed his back pain might have 
initially started when he was pushing a gurney at work many 
months ago but was unable to recall the exact details.  X-
rays of the hips revealed some minor early degenerative 
changes.  Radiographs performed by G.C., M.D., revealed 
negative sacroiliac joints, moderate osteoarthritis of the 
hips, and degenerative changes in the lumbar spine.  

VA outpatient treatment records dated in 2003 were also 
considered.  X-rays of the lumbar spine performed in April 
2003 revealed degenerative changes at L5-S1, grade I 
anterolisthesis of L3 on L4, and partial sacralization of L5.  
A May 2003 report also noted the veteran's complaints of 
stiffness in the lower back.  A physical examination at that 
time was normal except for some mild limitation of motion of 
the extremities.  The diagnostic impression was arthralgia. 

The Board find that these records are new, as they were not 
associated with the record at the time of the final February 
1995 rating decision.  However, since none of these records 
includes a medical opinion that the veteran's low back 
disorder, namely degenerative changes of the lumbar spine, 
had its onset either in service or during the one-year 
presumptive period, they are not material to the central 
issue in this case.  In fact, the newly submitted evidence 
indicates that the veteran's low back disorder was caused by 
a work-related injury many years after service.  Accordingly, 
the Board finds that these newly submitted medical records 
are not so significant that they must be considered in order 
to decide the merits of the veteran's claim of entitlement to 
service connection for a low back disorder.  38 C.F.R. § 
3.156.

The Board also finds that the veteran's lay statements in 
support of his claim are not new and material as defined by 
VA regulation.  The record does not reflect that the veteran 
possesses medical training and expertise to provide a medical 
opinion concerning the nature and etiology of an orthopedic 
disability.  See Jones and Espiritu, both supra.  Hence, the 
veteran's statements are not material to the central issue in 
this case.

The Board thus concludes that the evidence received since the 
final February 1995 rating decision, when viewed either alone 
or in light of all of the evidence of record, is not new and 
material.  Therefore, the appeal is denied.  


ORDER

New and material evidence not having been submitted to reopen 
claims for service connection for arthritis of the hands and 
elbows, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a low back disorder, the 
appeal is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


